Citation Nr: 1032822	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  00-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of left knee 
tears of the anterior cruciate ligament (ACL) and meniscus 
ligament.

2.  Entitlement to an increased rating greater than 10 percent 
for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1979 to August 1982 and in the Reserves thereafter.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran originally had a hearing before the Board in August 
2001.  Thereafter, the presiding Judge Remanded the claims in 
January 2002 to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the Veteran in the development of his claims, 
to include affording him a VA examination.  
 
In the interim, the Judge that presided over the August 2001 
hearing retired from the Board and the Veteran requested a new 
hearing.  Accordingly, the Board remanded the claims again in May 
2010 to allow the Veteran the opportunity to a new hearing as 
requested.  A new hearing was conducted before the undersigned 
Judge in July 2010 and the transcript is of record. 

The requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.  

The issue of entitlement to an increased rating greater 
than 10 percent for left knee arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's left knee ACL and meniscus ligament tears occurred as a 
result of an injury during active military service.


CONCLUSION OF LAW

The Veteran's left knee ACL and meniscus ligament tears were 
incurred during his military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran served in the military as a Chaplain's assistant.  He 
contends that he injured his left knee in February 1982 in a 
motorcycle accident and suffered pain and problems with his left 
knee ever since.  He is not sure if he tore his ACL and meniscus 
ligaments at that time, but he never had problems with his knee 
before service, and the pain only grew worse thereafter.  

The Veteran further testified during his August 2001 hearing 
before the Board his left knee pain always made exercising 
difficult.  He was encouraged in April 1992 to try racquetball.  
He tried the sport for a very brief time one day and felt knee 
pain immediately.  The pain did not subside and, thereafter, 
sought out medical care.  In July 1992, he was told for the first 
time that MRI tests confirmed ACL and meniscus ligament tears in 
the left knee. 

The Veteran's service treatment records confirm the Veteran was 
in a motorcycle accident in February 1982.  Records around the 
time of the accident indicate no evidence of ligament instability 
and normal x-rays.  At that time, the Veteran was diagnosed with 
abrasions/contusions and left knee pain status-post a motor 
vehicle accident (MVA).  It is clear, however, that the accident 
was substantial because the Veteran injured both knees, his back, 
and many other joints.  His August 1982 separation examination 
indicated "recurrent pain of the left knee."

The Veteran is currently service-connected for left knee 
arthritis related to the August 1982 MVA.  The ligament tears, 
however, have been denied several times through the years by the 
RO finding the evidence supporting the ligament tears are more 
likely due to a post-service racquetball injury.
 
The Veteran disputes that the 1992 racquetball incident resulted 
in the ligament tears.  Rather, he testified that he never played 
the sport prior to 1992, and merely attempted the sport one day 
for a brief time before it was evident his left knee pain would 
prevent his participation.  At the very least, the Veteran claims 
his military injury predisposed him to any left knee injury he 
may have incurred in 1992 and that any such injury was merely an 
aggravation of an already existent disorder.

The pertinent inquiry then is whether the Veteran's current left 
knee disorders (other than left knee arthritis, which is already 
service connected) are related to the 1982 in-service MVA.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes they are.

After service, the Veteran was first afforded a VA examination in 
June 1992.  At that time, x-rays revealed minimal arthritic 
changes with residual pain.  The examiner noted the Veteran 
complained of having aggravated his left knee pain "2 months 
ago" playing racquetball.  A July 1992 MRI report, thereafter, 
indicates an ACL tear. 

The claim was previously remanded in January 2002 to afford the 
Veteran a new VA examination where the examiner was asked to 
render an opinion as to whether the new evidence of ligament 
tears is likely related to the old 1982 injury versus the post-
service 1992 racquetball injury.

The Veteran was afforded such a VA examination in June 2003 where 
the examiner noted both the 1982 MVA and the post-service 1992 
racquetball injury.  At that time, the examiner diagnosed the 
Veteran with residuals of the injuries to the left knee with 
arthritis.  With respect to the ACL and meniscus ligament tears 
specifically, the examiner opined that determining the etiology 
of the tears would not be possible because no MRI had been taken 
prior to July 1992.  

In April 2005, the examiner again reviewed the file and again 
opined he could not determine which injury exactly caused the 
ligament tears without resorting to speculation.  He further 
reflected that service treatment records indicate the Veteran's 
ligaments were stable at the time of the 1982 MVA, but no MRI was 
conducted until after the second injury.  The Veteran did not 
have on-going left knee treatment until after the second injury, 
but the Veteran claimed he did not know he was entitled to such 
care.  The examiner ultimately concluded in the absence of a MRI 
or other diagnostic test dated prior to 1992, any current or 
future MRI would not help determining whether or not the injury 
began in the service and then was aggravated by his new injury.  
The examiner further opined that separating out which symptoms 
are attributable to which injury is also not possible without 
resorting to speculation.  

In short, the medical evidence reveals the Veteran in fact 
suffered an in-service MVA in 1982 where he injured, among other 
things, his left knee.  At that time, his ligaments were reported 
as "stable," but no MRI tests were done at that time.  In fact, 
the oldest MRI of record is dated July 1992, after the subsequent 
April 1992 racquetball injury.  The Veteran adamantly claims the 
1992 incident was not an "injury" but rather an aggravation of 
already existing left knee pain.  A VA examiner reviewed the 
claims folder twice and in both incidents indicated separating 
out symptoms attributable to one injury versus another would not 
be possible. 

The Board finds the Veteran is competent to report on his 
continuity of symptomatology and current pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not competent, 
however, to opine that his ACL and meniscus ligament tears were 
incurred in the military or otherwise attributable to his 
military injury because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

The medical evidence does not definitively link the Veteran's ACL 
and meniscus tears to the 1982 in-service MVA, but the evidence 
also does not rule out the possibility that his current ligament 
tears are the result or otherwise related to his military 
service.  Records detailing the MVA, moreover, indicate the 
accident was serious.  The Veteran injured many joints and had 
abrasions and contusions in multiple areas.  

For these reasons, the Board finds the evidence, at the very 
least, in relative equipoise.   As such, resolving all reasonable 
doubt in favor of the Veteran, the Board concludes service 
connection for left knee ACL and meniscus ligament tears is 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the left 
knee service connection claim is being granted, any deficiencies 
in notice or assistance were not prejudicial to the Veteran. 


ORDER

Entitlement to service connection for residuals of a left knee 
tear of the anterior cruciate and meniscus ligaments is granted.


REMAND

In light of the favorable opinion above, the Board finds the 
issue of entitlement to an increased rating greater than 10 
percent for left knee arthritis is "inextricably intertwined" 
with the initial rating of the Veteran's left knee anterior 
cruciate ligament and meniscus tears, status post multiple 
surgeries.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 181 (1991).  

Additionally, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination for 
his left knee specifically in June 2003, over seven years ago.  
Since that time, the Veteran has had multiple surgeries on his 
left knee and testified at his hearing before the Board in July 
2010 that his condition is considerably worse than last 
evaluated.  A new VA examination is warranted.

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment of the 
Veteran's left knee at the VA Medical Center 
in Cleveland, Ohio since October 2009.  All 
such available records should be associated 
with the Veteran's claims folder.  All 
efforts to obtain these documents should be 
fully annotated in the claims file, and the 
VA facility must provide a negative response 
if records are not available.  

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic examination for his service 
connected left knee disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Any testing deemed 
necessary, including X-rays and MRI, should 
be performed.  

All pertinent pathology associated with the 
service connected left knee arthritis, 
ligament tears, and residuals from the 
Veteran's 1982 in-service injury should be 
noted in the examination report.  

Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case.  The examiner, in 
accordance with the latest AMIE sheets for 
evaluating these disabilities, are to provide 
a detailed review of the Veteran's history, 
current complaints and the severity of the 
disorders.  

In this regard, range of motion studies 
should be completed for the left knee.  In 
addition, the examiner should determine 
whether the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination. In other words, application 
of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The examiner must provide a 
clear explanation for each finding and 
opinion expressed. 

3.  After the above is complete, readjudicate 
the rating of the left knee bearing in mind 
the favorable opinion rendered here.  If the 
claim remains denied, provide the Veteran a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


